Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 1 of 19 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

Ami Dunn,
                                          Case Number: _____________________
       Plaintiff,

       v.                                 Division:     _____________________

GMA Investments, LLC, d/b/a Summit
Receivables,                              Ad Damnum: $5,000 + Atty Fees & Costs
Anthony Guadagna, and
Kristy Macswan,
                                                   JURY TRIAL DEMANDED
      Defendants.

                    COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, Ami Dunn, (“Ms. Dunn”), by and through her

 attorneys, Seraph Legal, P.A., and complains of the Defendants, GMA Investments,

 LLC, doing business as Summit Receivables, (“Summit”), Anthony Guadagna

 (“Guadagna”), Kristy Macswan (“Macswan”) (collectively, “Defendants”) stating as

 follows:


                             PRELIMINARY STATEMENT

        1.      This is an action brought by Ms. Dunn against the Defendants for

 violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq.

 (“FDCPA”), the Florida Consumer Collection Practices Act, Section 559.55, Florida

 Statutes et. seq. (“FCCPA”) and the Telephone Consumer Protection Act, 47 U.S.C. §

 227, et. seq. (“TCPA”).




                                    Page 1 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 2 of 19 PageID 2




                             JURISDICTION AND VENUE

          2.    Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), the TCPA, 47

 U.S.C. § 227(b)(3) and the FCCPA, Section 559.77 (1), Florida Statutes.

          3.    The Defendants are subject to the provisions of the FDCPA, TCPA and the

 FCCPA, and are subject to the jurisdiction of this Court pursuant to 28 U.S.C. § 1331.

          4.    Supplemental jurisdiction arises for the state law claims under 28 U.S.C.

 §1367.

          5.    Venue is proper in the Middle District of Florida, pursuant to 28 U.S.C.

 §1391(b)(2), because the events giving rise to this cause of action occurred in this

 District.


                                        PARTIES

          6.    Ms. Dunn is a natural person residing in Tampa, Hillsborough County,

 Florida and is a “consumer” as defined by the FDCPA and the FCCPA, 15 U.S.C. §

 1692a(3) and Section 559.55(8), Florida Statutes, respectively.

          7.    Summit is a Nevada limited liability company with a primary business

 address of 1291 Galleria Drive, Suite 170, Henderson, NV 89014.

          8.    Summit is registered to conduct business in the state of Florida, where its

 Registered Agent is Corporation Service Company, 1201 Hays St., Tallahassee, FL

 32301.

          9.    At the time of the events complained of herein, Summit was registered

 with the Florida Office of Financial Regulation as a Consumer Collection Agency




                                       Page 2 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 3 of 19 PageID 3




 (“CCA”) and held Florida Consumer Collection Agency license number CCA9903954.

 SEE PLAINTIFF’S EXHIBIT A.

       10.      Guadagna is a natural person, who on information and belief resides at

 1502 Arroyo Verde Drive, Henderson, NV 89012.

       11.      At all times relevant, Guadagna was the manager and CEO of Summit,

 and was the person responsible for the decision to collect debts.

       12.      Macswan is a natural person and a compliance officer for Summit.

       13.      Macswan’s LinkedIn profile states that she has over 7 years’ experience in

 collections, many in supervisory positions, and specifically states one of her duties at

 Summit is to “follow FDCPA guidelines.”

       14.      Thus, by her own admission, Macswan is familiar with federal consumer

 protection statutes.

       15.      On information and belief, Macswan resides, and can be served at, 746

 Wolf Point St., Henderson, NV 89002.

       16.      Alternatively, Macswan can be served at the office of her employer, 1291

 Galleria Drive, Suite 170, Henderson, NV 89014.

       17.      The Defendants are “debt collectors” within the meaning of the FDCPA,

 15 U.S.C. §1692a(6) and the FCCPA, Section 559.55(7), Florida Statutes, in that they use

 an instrumentality of commerce, including postal mail, interstate and within the state of

 Florida, for their businesses, the principal purposes of which are the collection of debts.

 Alternatively, defendants regularly collect or attempt to collect, directly or indirectly,

 debts owed or asserted to be owed another.



                                        Page 3 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 4 of 19 PageID 4




                               FACTUAL ALLEGATIONS

                                        The Debt

        18.     At some point in the past, Ms. Dunn allegedly obtained a payday loan (the

 “Debt”) from an internet-based payday loan company called Mobiloans, LLC

 (“Mobiloans”).

        19.     The loan from which the Debt arose was a “payday” loan – a short-term,

 high-interest rate, unsecured loan.

        20.     The Debt arose from a loan primarily for family, personal, and household

 purposes, specifically a payday loan for personal purposes, and meets the definitions of

 “debt” under the FDCPA, 15 U.S.C. § 1692a(5), and the FCCPA, Section 559.55(6),

 Florida Statutes.

        21.     Ms. Dunn disputes owing the Debt.

                                        Mobiloans

        22.     Mobiloans is an online “payday lender” operating from the website

 www.Mobiloans.com.

        23.     Mobiloans’ website states that Mobiloans makes loans at interest rates

 between 206% annually and 442% annually. SEE PLAINTIFF’S EXHIBIT B.

        24.     These figures assume that payments are made on-time. Often, the effective

 APR charged is much higher than 442%, due to the addition of late fees or rollover fees.

        25.     On information and belief, the loan from which the Debt arose charged

 fees in excess of 206% annually.




                                       Page 4 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 5 of 19 PageID 5




        26.     Pursuant to Section 687.02(1), Florida Statutes, all contracts for the

 payment of interest upon any loan, advance of money, line of credit, or forbearance to

 enforce the collection of any debt, or upon any obligation whatsoever, at a higher rate of

 interest than the equivalent of 18 percent per annum simple interest is usurious and in

 violation of the law.

        27.     Pursuant to Section 687.071(2), Florida Statutes, unless otherwise

 specifically allowed, any person making an extension of credit to any person, who

 willfully and knowingly charges, takes, or receives interest thereon at a rate exceeding 25

 percent per annum but not in excess of 45 percent per annum, or the equivalent rate for a

 longer or shorter period of time commits a misdemeanor of the second degree.

        28.     Pursuant to Section 687.071(7), Florida Statutes, no loan made in violation

 of this statute shall be an enforceable debt in the State of Florida.

        29.     Thus, the loan from which the Debt arose is unenforceable under Florida

 Statute, since fees originally assessed are far in excess of the maximum statutory rate.

        30.     Mobiloans was never licensed by the Florida Office of Financial

 Regulation to act as a deferred presentment provider.

        31.     Mobiloans is not a federally-chartered bank.


                              Transfer of the Debt to Summit

        32.     At some point, the Debt was sold to Summit, or an unknown successor-in-

 interest, who then placed the Debt for collection with Summit.

        33.     The alleged balance of the loan was $1,198.76.




                                          Page 5 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 6 of 19 PageID 6




        34.     Summit has a long history of non-compliance with state and federal

 consumer protection statutes.

        35.     For example, in June 2018, Summit, as well as Guadagna and Macswan,

 were sent a notice of intent to impose civil penalty and to impose a cease and desist order

 by Jorge Perez, Banking Commissioner for the State of Connecticut, for unlawfully

 collecting debt in Connecticut. See IN THE MATTER OF: GMA INVESTMENTS, LLC

 d/b/a SUMMIT RECEIVABLES NMLS # 1217898.

        36.     Additionally, multiple consumers throughout the country have sued the

 Defendants for virtually identical violations of the FDCPA; see, e.g., Cue vs. GMA

 Investments LLC and Anthony Guadagna, case no. 1:18-cv-01323-DAP (E.D. Ohio 2018)

 (threatening criminal charges and civil legal action on a Great Plains payday loan for

 money lent in excess of 400% APR).


                                 Summit’s Collection Efforts

        37.     In 2018, Summit called Ms. Dunn’s cell phone on numerous occasions,

 attempting to collect the alleged Debt.

        38.     Summit would often leave voicemail messages for Ms. Dunn.

        39.     These messages varied in content, but all attempted to create a false sense

 of urgency, suggesting that failure to return the call immediately would result in some

 nebulous adverse action occurring.


                                 November 20, 2108 Voicemail

        40.     On November 20, 2018, Summit called and left the following message:



                                           Page 6 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 7 of 19 PageID 7




         This call is for Ami Dunn. If this is not Ami Dunn, please hang up. My name is
         Melvin, and I’m with Summit Receivables. I’m calling you regarding your
         Mobiloan LLC account and an outstanding balance of $1,198.76. It’s very
         important that you contact my office immediately so that we can get this matter
         resolved voluntarily. My number is 844-498-6545 and my extension is 9031. This
         communication is from a debt collector and an attempt to collect a debt.

         41.     An unsophisticated consumer would believe that a debt collector who

 demands an immediate reply, so that a debt can be resolved “voluntarily,” plans to

 resolve the resolve the account involuntarily – i.e. through legal action against her to

 collect the debt.


                               November 30, 2018 Voicemail

        42.      Ms. Dunn also received a voicemail on November 30, 2018.

        43.      The November 30 call was made by an Automated Telephone Dialing

 System (“ATDS”) and utilized pre-recorded content.

         44.     The November 30 call began in the voice of a male caller with a heavy

 accent, stating “Yes this message is for Ami Dunn.”

         45.     There were then four seconds of silence, followed by a computerized

 “beep.” After the beep, a different male caller, speaking without an accent, stated:

         My name is Melvin and I’m calling you from Summit Receivables. I’m calling again
         about a matter which may concern you. We left several documented, time-stamped
         messages involving a personal business matter in our office. You have failed to
         respond and leave us no other option but to move forward with different avenues to
         resolve this issue. Please contact me at 1-844-498-6545. This communication is from
         a debt collector, this is an attempt to collect a debt.

        46.      The TCPA prohibits the use of automated dialing mechanisms and

 prerecorded content in non-emergency calls to a cellphone. See 47 U.S.C. §

 227(b)(1)(A)(iii).




                                         Page 7 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 8 of 19 PageID 8




        47.         Thus, the November 30 voicemail, due to the use of pre-recorded content

 via an ATDS, violated the TCPA.

        48.         In addition to violating the TCPA, the communication falsely implies that

 legal action will occur if the Debt is not paid.


                              December 18, 2018 Telephone Call

         49.        On December 18, 2018, Ms. Dunn called Summit and spoke with a

  collection agent identifying himself as “Mr. Whitehead” (“Whitehead”).

         50.        Whitehead expressed to Ms. Dunn that she needed to pay the Mobiloan

  debt immediately, since he had been instructed to “send out a verification of

  employment” to Ms. Dunn’s employer, as she had been “reported for possible account

  deposit fraud.”

         51.        Whitehead asked Ms. Dunn several times if she would like to resolve the

  matter “voluntarily,” and added in one instance that “voluntary” payment would stop

  Summit from “sending out documents to your employer.”

         52.        Whitehead expressly threatened to communicate with Ms. Dunn’s

  employer despite knowing that the Debt had not been reduced to judgment.

        53.         Communicating with a person’s employer regarding a debt that has not

  been reduced to judgment violates the FDCPA, 15 U.S.C. § 1692c(b).

        54.         Whitehead also stated that not paying the loans was “the same thing as

  passing a bad check in your state.”

        55.         Pursuant to Section 832.05(2)(a), Florida Statutes, writing a worthless

 check for an amount over $300 is a felony.


                                           Page 8 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 9 of 19 PageID 9




        56.       Thus, Whitehead was accusing Ms. Dunn of having committed a crime by

 not paying back a disputed loan with illegal interest rates which render the entire loan

 unenforceable.

        57.       Ms. Dunn stated to Whitehead that she refused to pay the Debt.

        58.       Whitehead seemed surprised Ms. Dunn would not pay, and said “well,

 good luck then” and hung up the call.


                                December 19, 2018 Voicemail

        59.       On December 19, 2018, Summit called Ms. Dunn via an ATDS and left a

 message on her cell phone’s voicemail. The call consisted of pre-recorded content and a

 female speaker’s voice, which stated:

         It looks like you had a conversation with a representative here in another department
         and some of the notes kind of put you in a negative light. I really wanted to speak to
         you to give you an opportunity to respond on your behalf and let me know if there
         was anything I can take into consideration before I do turn in my recommendation. I
         don’t have a lot of time to try to make contact with you so I’d really appreciate a call
         back as soon as you get this message. Let me give you my number 1-844-498-6545.
         If you would call me back as soon as you get this message as this is an attempt to
         collect a debt and any information obtained will be used for that purpose. I’m really
         looking forward to you call back today. Thanks so much.

        60.       In addition to violating the TCPA, the communication falsely implies that

 legal action will occur if the Debt is not paid, as the unidentified pre-recorded

 “representative” claims that she will be turning in a “recommendation” and wants to

 provide Ms. Dunn with an opportunity to “respond” on her own behalf.

         61.      Likewise, the voicemail would be misleading to an unsophisticated

 consumer, as it implies that the Debt is valid and enforceable against Ms. Dunn, when, to

 the contrary, the Debt arose from a usurious and unenforceable payday loan.




                                           Page 9 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 10 of 19 PageID 10




                             Failure to Comply with 15 U.S.C. § 1692g

            62.      At no point did the Defendants mail any written communication to Ms.

  Dunn containing:

                  a. a statement that unless the consumer, within thirty days after receipt of the

                     notice, disputes the validity of the debt, or any portion thereof, the debt

                     will be assumed to be valid by the debt collector;

                  b. a statement that if the consumer notifies the debt collector in writing

                     within the thirty-day period that the debt, or any portion thereof, is

                     disputed, the debt collector will obtain verification of the debt or a copy of

                     a judgment against the consumer and a copy of such verification or

                     judgment will be mailed to the consumer by the debt collector; or,

                  c. a statement that, upon the consumer's written request within the thirty-day

                     period, the debt collector will provide the consumer with the name and

                     address of the original creditor, if different from the current creditor.


                     Failure to Comply with Section 559.715, Florida Statutes

            63.      Section 559.715, Florida Statutes requires that the assignee of a consumer

  debt give the debtor written notice of the assignment 30 days prior any action taken to

  collect the debt.

            64.      No notice in compliance with this statute was sent to Ms. Dunn by any

  entity.




                                             Page 10 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 11 of 19 PageID 11




                                 Joint and Several Liability

           65.   The corporate veil does not insulate officers and directors from personal

  liability under the FDCPA if they are involved in the collection of a debt and/or involved

  in creating policies and procedures which knowingly violate the FDPCA.

           66.   Both Macswan and Guadagna are personally involved in setting collection

  policies and procedures for Summit.

           67.   Macswan, as the compliance officer for Summit, and Guadagna, as CEO,

  authorized and encouraged their agents to threaten legal action and “non-voluntary”

  resolution if immediate payments were not made.

           68.   Thus, Macswan and Guadagna are jointly and severally liable, along with

  Summit, for their agents’ behavior, which was under their control and authority, as well

  as their own actions. See, e.g., Schwarm v. Craighead, 552 F. Supp.2d 1056 (E.D. Cal

  2008); Kistner v. Law Offices of Michael P. Margelefsky, LLC, 518 F.3d 433 (6th Cir.

  2008).

                     Phone Calls and Voicemails are Communications

           69.   The Defendants’ phone calls and voicemails left for Ms. Dunn were

  “communications” as defined by 15 U.S.C. § 1692a(2) and Section 559.55(2), Florida

  Statutes.

           70.   Ms. Dunn never consented to receiving calls on her cell phone via ATDS

  or calls with pre-recorded content from Mobiloans.

           71.   The calls placed by the Defendants were not placed for emergency

  purposes.



                                        Page 11 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 12 of 19 PageID 12




            72.   Ms. Dunn has hired the aforementioned law firm to represent her in this

  matter and is obligated to pay its reasonable fees.


                                   COUNT I
                     DEFENDANTS’ VIOLATIONS OF THE FDCPA

            73.   Ms. Dunn adopts and incorporates paragraphs 1 – 72 as if fully restated

  herein.

            74.   The Defendants violated 15 U.S.C. § 1692e(2)(a) when Summit, acting by

  and through its agents and/or employees, repeatedly made false representations regarding

  the character or legal status of the debt when it falsely represented that the Debt was valid

  and legally enforceable against Ms. Dunn, when the Debt was void as usurious under

  Florida law.

            75.   The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when Summit,

  acting by and through its agents and/or employees, used false, deceptive, and misleading

  representations in connection with the collection of a debt by:

            a.    falsely representing that the Debt was legally enforceable when it was

                  usurious and not enforceable;

            b.    repeatedly claiming legal action would be taken against Ms. Dunn for

                  nonpayment, even though such action was not intended and could not

                  legally be taken, as the Debt was unenforceable; and by

            c.    claiming that the nonpayment of a loan bearing more than 400% annual

                  interest could result in criminal prosecution;




                                          Page 12 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 13 of 19 PageID 13




         76.     The Defendants violated 15 U.S.C. § 1692e(3) when Summit, acting by

  and through its agents and/or employees, implied that they were, or were affiliated with, a

  law firm or attorneys-at-law, by repeatedly implying they could, and would, take legal

  action for non-payment of the Debt.

         77.     The Defendants violated 15 U.S.C. § 1692e(5) when Summit, acting by

  and through its agents and/or employees, threatened action which could not legally be

  taken, specifically, legal and/or criminal enforcement of the Debt, despite the Debt being

  unenforceable due to usurious interest rates imposed by the original lender, and

  communication with Ms. Dunn’s employer, despite such communication being prohibited

  by the FDCPA.

         78.     The Defendants violated 15 U.S.C. § 1692e(7) when Summit, acting by

  and through its agents and/or employees, falsely claimed that Ms. Dunn had committed a

  crime by not repaying the Mobiloans loan, claiming that failure to pay was “the same as”

  writing a bad check under Florida law, when this is false.

         79.     The Defendants violated 15 U.S.C. § 1692f when Summit, acting by and

  through its agents and/or employees, used unfair and unconscionable means to collect a

  debt. Specifically, the Defendants:

         a.      attempted to collect a debt they knew was unenforceable due to: (i) the

                 interest rate and fees; and, (ii) Mobiloans was not licensed to lend in

                 Florida;

         b.      failed to disclose, in their communications with Ms. Dunn, that the Debt

                 was unenforceable;



                                        Page 13 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 14 of 19 PageID 14




         c.      called Ms. Dunn on her cell phone via ATDS and/or utilized pre-recorded

                 calls, when such calls are illegal without express consent, and the

                 Defendants were aware no consent existed; and

         d.      engaged in a systemic, on-going scheme to defraud Ms. Dunn by claiming

                 that a disputed, unenforceable debt was enforceable under Florida law and

                 that civil and criminal action would be swiftly undertaken if the Debt was

                 not paid immediately; and,

         e.      threatened to communicate information about the Debt to Ms. Dunn’s

                 employer, when any such communication would violate 15 USC §

                 1692c(b).

         80.     The Defendants violated 15 U.S.C. § 1692g(a) when they failed to mail

  written notice to Ms. Dunn within five days of initial communication, stating:

         a.      that unless the consumer, within thirty days after receipt of the notice,

                 disputes the validity of the debt, or any portion thereof, the debt will be

                 assumed to be valid by the debt collector;

         b.      that if the consumer notifies the debt collector in writing within the thirty-

                 day period that the debt, or any portion thereof, is disputed, the debt

                 collector will obtain verification of the debt or a copy of a judgment

                 against the consumer and a copy of such verification or judgment will be

                 mailed to the consumer by the debt collector; and,




                                        Page 14 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 15 of 19 PageID 15




            c.    that, upon the consumer's written request within the thirty-day period, the

                  debt collector will provide the consumer with the name and address of the

                  original creditor, if different from the current creditor.

            81.   The Defendants’ actions were willful, intentional, and representative of

  their regular business practices.

            82.   Macswan, Guadagna, and Summit are jointly and severally liable for the

  above-stated violations of the FDCPA, arising from their agents’ behavior, which was

  under their control and authority, as well as their own actions.

            WHEREFORE, Ms. Dunn respectfully requests this Honorable Court enter

  judgment against the Defendants, jointly and severally for:

            a.    Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

            b.    Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

            c.    Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);

                  and,

            d.    Such other relief that this Court deems just and proper.



                                   COUNT II
                     DEFENDANTS’ VIOLATIONS OF THE FCCPA

            83.   Ms. Dunn adopts and incorporates paragraphs 1 – 72 as if fully restated

  herein.

            84.   The Defendants violated Section 559.72(4), Florida Statutes, when Sum-

  mit, acting by and through its agents and/or employees, willfully threatened to disclose




                                          Page 15 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 16 of 19 PageID 16




  the Debt to Ms. Dunn’s employer prior to obtaining final judgment, without the consent

  of Ms. Dunn, in an effort to compel her to pay a disputed debt.

         85.     The Defendants violated Section 559.72(9), Florida Statutes, when Sum-

  mit, acting by and through its agents and/or employees, attempted to enforce a debt

  against Ms. Dunn that they knew was illegitimate and unenforceable due to (1) the appli-

  cation of an illegally high interest rate on the principal amount of the Debt, and (2) the

  fact that Mobiloans was never licensed as a deferred presentment provider in the State of

  Florida.

         86.     The Defendants violated Section 559.72(9), Florida Statutes, when they

  asserted a right which they knew does not exist, to wit, the right to collect a $1,198 debt

  when no such rights exist since the loan was usurious and, as such, unenforceable.

         87.     The Defendants violated Section 559.72(9), Florida Statutes, when they

  asserted a right which they knew does not exist, to wit, the right to take legal action on a

  debt rendered null and void under Florida statute.

         88.     The Defendants violated Section 559.72(9), Florida Statutes, when they at-

  tempted to collect a consumer debt that had been assigned to them, without first sending a

  notice of assignment pursuant to Section 559.715, Florida Statues, a prerequisite to any

  collection action by an assignee.

         89.     The Defendants violated Section 559.72(9), Florida Statutes, when they

  orally communicated in such a manner as to imply they were, or were affiliated with, a

  law office or attorneys-at-law.

         90.     The Defendants actions were willful, calculated and intentional.



                                        Page 16 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 17 of 19 PageID 17




          91.     The Defendants, working in conjunction to engage in the foregoing

  behavior, are jointly and severally liable for the actions taken against Ms. Dunn.

          WHEREFORE, Ms. Dunn respectfully requests this Honorable Court enter

  judgment against the Defendants, jointly and severally, and otherwise solely, for:

          a.      Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

                  Statutes;

          b.      Unspecified actual damages pursuant to Section 559.77(2), Florida

                  Statutes;

          c.      Injunctive relief preventing the Defendants from attempting to collect the

                  alleged debt from Ms. Dunn pursuant to Section 559.77(2), Florida

                  Statutes;

          d.      Punitive damages for the Defendants intentional and flagrant violation of

                  the FCCPA, pursuant to Section 559.77(2), Florida Statutes;

          e.      Reasonable costs and attorney’s fees pursuant to pursuant to Section

                  559.77(2), Florida Statutes; and,

          f.      Such other relief that this Court deems just and proper.


                                     COUNT III
                               VIOLATIONS OF THE TCPA

          92.     Ms. Dunn adopts and incorporates the above-numbered paragraphs 1-72 as

  if fully stated herein.

          93.     Summit willfully violated 47 U.S.C. § 227(b)(1)(A)(iii) when it, by ant

  through its agents and/or employees, made at least 2 non-emergency calls to Ms. Dunn’s



                                         Page 17 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 18 of 19 PageID 18




  cellular telephone number using an automated dialing mechanism or which utilized

  prerecorded content without her consent.

         94.      Summit knew that its calls were not permissible and that it lacked the

  requisite express consent.

         95.      Summit is liable to Ms. Dunn for willfully and knowingly failing to

  comply with the TCPA.

         96.      Ms. Dunn is entitled to injunctive relief from potential future violations of

  the TCPA.

               WHEREFORE, Ms. Dunn respectfully requests this Honorable Court enter

  judgment against Summit for:

         a.       Statutory damages of $1,500 for each willful violation of the TCPA found

                  to have been committed, pursuant to 47 U.S.C. § 227(b)(3)(B) ($3,000

                  based solely on calls known to Ms. Dunn), or $500 for each negligent (for

                  a total of $1,000) violation of the TCPA found to have been committed,

                  pursuant to 47 U.S.C. § 227(b)(3)(B);

         b.       Equitable relief enjoining Summit from further violations of the TCPA,

                  pursuant to 47 U.S.C. § 227(b)(3)(A); and

         c.       Such other relief that this Court deems just and proper.




                                         Page 18 of 19
Case 8:18-cv-03110-EAK-JSS Document 1 Filed 12/28/18 Page 19 of 19 PageID 19




                                JURY TRIAL DEMANDED

  Ms. Dunn demands a jury trial on all issues so triable.



  Respectfully submitted this 26th day of December 2018, by:

                                                        /s/ Bryan J. Geiger
                                                        Thomas M. Bonan
                                                        Florida Bar Number: 119168
                                                        Seraph Legal, P. A.
                                                        2002 E. 5th Ave., Suite 104
                                                        Tampa, FL 33605
                                                        (813) 567-1230
                                                        BGeiger@seraphlegal.com
                                                        Counsel for Plaintiff

  EXHIBITS:
  A    Summit’s Florida Consumer Collection Agency License Record
  B    Screenshot of Mobiloan’s Website, December 18, 2018




                                        Page 19 of 19
